Title: From Thomas Jefferson to John Jay, 3 November 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Nov. 3. 1787. Private.

I shall take the liberty of confiding sometimes to a private letter such details of the small history of the court or cabinet as may be worthy of being known, and yet not proper to be publicly communicated. I doubt whether the administration is yet in a permanent form. The Count de Monmorin and Baron de Breteuil are I believe firm enough in their places. It was doubted whether they would wait for the count de la Luzerne, if the war had taken place; but at present I suppose they will. I wish it also; because M. de Hector, his only competitor, has on some occasions shewn little value for the connection with us. Lambert, the Comptroller general is thought to be very insecure. I should be sorry also to lose him. I have worked several days with him, the M. de la Fayette, and Monsr. duPont (father of the young gentleman gone to America with the Count de Moustier) to reduce into one arret whatever concerned our commerce. I have found him a man of great judgment and application, possessing good general principles on subjects of commerce, and friendly dispositions towards us. He passed the arret in a very favorable form, but it has been opposed in the council, and will I fear suffer some alteration in the article of whale oil. That of tobacco, which was put into a separate instrument, experiences difficulties also, which do not come from him. Mr. duPont has rendered us essential services on these occasions. I wish his son could be so well noticed as to make a favorable report to his father; he would I think be gratified by it, and his good dispositions be strengthened, and rendered further useful to us. Whether I shall be able to send you these regulations by the present packet, will depend on their getting thro’ the council, in time. The Archbishop continues well with his patroness. Her object is a close’ connection with her brother. I suppose he convinces her that peace will furnish the best occasions of cementing that connection. It may not be uninstructive to give you the origin and nature of his influence with the queen.—When the D. de Choiseul proposed the marriage of the dauphin with this lady, he thought it proper to send a person to Vienna to perfect her in the language. He asked his friend the Archbishop of Toulouse to recommend to him a proper person. He recommended a certain Abbé. The Abbé, from his first arrival at Vienna, either tutored by his patron, or prompted by gratitude, impressed on the queen’s mind the exalted talents and merit of the Archbishop, and continually  represented him as the only man fit to be placed at the helm of affairs. On his return to Paris, being retained near the person of the queen, he kept him constantly in her view. The Archbishop was named of the assembly des notables, had occasion enough there to prove his talents, and, count de Vergennes his great enemy, dying opportunely, the Queen got him into place. He uses the Abbé even yet, for instilling all his notions into her mind. That he has imposing talents, and patriotic dispositions I think is certain. Good judges think him a theorist only, little acquainted with the details of business, and spoiling all his plans by a bungled execution. He may perhaps undergo a severe trial. His best actions are exciting against him a host of enemies, particularly the reduction of the pensions and reforms in other branches of oeconomy. Some think the other ministers are willing he should stay in till he has effected this odious, yet necessary work, and that they will then make him the scape-goat of the transaction. The declarations too which I send you in my public letter, if they should become public, will probably raise an universal cry. It will all fall on him, because Monmorin and Breteuil say, without reserve, that the sacrifice of the Dutch has been against their advice. He will perhaps not permit these declarations to appear in this country. They are absolutely unknown, they were communicated to me by the D. of Dorset, and I believe no other copy has been given here. They will be published, doubtless, in England, as a proof of their triumph, and may from thence make their way into this country. If the premier can stem a few months, he may remain long in office and will never make war if he can help it. If he should be removed, the peace will probably be short. He is solely chargeable with the loss of Holland. True they could not have raised money by taxes to supply the necessities of war; but could they do it were their finances ever so well arranged? No nation makes war now-a-days but by the aid of loans: and it is probable that in a war for the liberties of Holland, all the treasures of that country would have been at their service. They have now lost the cow which furnishes the milk of war. She will be on the side of their enemies, whenever a rupture shall take place: and no arrangement of their finances can countervail this circumstance.
I have no doubt, you permit access to the letters of your foreign ministers by persons only of the most perfect trust. It is in the European system to bribe the clerks high in order to obtain copies of interesting papers.—I am sure you are equally attentive to the conveyance of your letters to us, as you know that all are opened  that pass thro’ any post office of Europe. Your letters which come by the packet, if put into the mail at New York, or into the post office at Havre, wear proofs that they have been opened. The passenger to whom they are confided should be cautioned always to keep them in his own hands till he can deliver them personally in Paris.
I have the honour to be with very sincere esteem & respect, Dear Sir, your most obedient & most humble servant,

Th: Jefferson

